DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (2015/0280259).
Anderson et al disclose a lithium-based redox flow battery comprising cathode pump, an anode pump, a cathode container 8, an anode container 10, a cathode chamber 2, and an anode chamber 4, through which the mediators and electrolyte  (in solvent; [0051]; instant claim 10) flow, wherein the anode and cathode containers comprise solid particulate or other solid charge-transfer materials 22, 24 ([0015], [0019]-[0021]; instant claims 8, 9):

    PNG
    media_image1.png
    163
    261
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    43
    277
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    416
    644
    media_image3.png
    Greyscale

The first and second redox mediators include those as set forth in claim 5, wherein quinoxaline (formula 3) and anthraquinone (formula 2), each of which are polyaromatic compounds ([0062]-[0067]; instant claims 2, 3). Given that quinoxaline is a preferred compound, one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device having two mediators, one being quinoxaline, and the other any of the other five preferred compounds, such as anthraquinone, formula 2, resulting in polyaromatic first and second mediators.
The charge-transfer material housed in the external chamber includes a polyoxymetalate (POM), wherein the heteroatoms in the POM material includes phosphorous, arsenic, and silicon ([0038]-[0044], [0049]). Therefore, the reference clearly suggests that the solid particulate material of the POM/ charge-transfer material comprises a solid phosphorous material as required by the instant claim 1.
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device of Anderson et al, choosing as the solid POM/ charge-transfer material, a POM comprising a phosphorous-containing material as taught by the reference. The resultant material would also meet the limitations of the instant claims.
The resultant device and reaction are taught by the reference to have a capacity of double the known state of the art capacity (up to 353 mAh/g, or 170 to 250 mAh/g; [0017]; instant claim 16), and the method of operating the device will meet the limitations of the instant claim 15 (providing the anode and cathode chambers, circulating the mediators and charge/discharge cycles), and the making of the battery would include the steps as set forth by the instant claim 17, wherein the parts (anode chamber, current collector, separator, and cathode)  are couple to one another. The parts of the reference device are coupled to one another as described by the reference and seen in figure 1.
Claims 4-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al in view of Helms et al (2017/0222226).
Anderson et al has been discussed above, The reference discloses a non-limiting list of known and useful redox mediators, but fails to specifically disclose the compounds as set forth in the instant claims. The reference further teaches that suitable salts and solvents are employed in the electrolyte, but fails to specify. 
Helms et al disclose a redox flow cell ([0056]) and a LiS cathode, further comprising an electrolyte with a solvent (tetraethylene glycol dimethyl ether, diglyme, THF, glyme, dimethoxyethane (digylme is preferred, [0098], claim 12; instant claims 10, 11) and lithium or sodium salt in a concentration of about 0.1M to 1M or more, known to those of skill in the art; [0094]-[0097], claim s 10-12; instant claims 12-14).  The preferred and known redox mediators include:

    PNG
    media_image4.png
    336
    278
    media_image4.png
    Greyscale

Which includes polyaromatic compounds known in the art such as naphthalene, anthracene, pyrene, chrysene, perylene, tetracene, fluorine, coronene (instant claims 4-7). More broadly, the reference teaches that the aromatic groups/ compounds may be single, fused or linked by a bond, including phenyl, naphthyl, and biphenyl groups ([0070]), with examples of such compounds listed above.
Given the teachings of the Anderson et al reference that known electrolyte salts and solvents for lithium and sodium redox cells, and that known aromatic compounds may be includes as redox mediators, and the teachings of Helms et al that known compounds include biphenyls, and aromatic compounds, preferably coronene, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device of Anderson et al, choosing as the electrolyte and the redox mediators, those taught to be known and useful by Helms et al, wherein the resultant device, materials, and methods would also fall within the scope of the instant claims. The Anderson et al reference teaches as noted above, that the aromatic compounds are different, meeting the limitations of claims 6 and 7. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722